IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-88,666-02


                      EX PARTE SERGIO REYES CASTILLO, Applicant


                ON APPLICATION FOR A WRIT OF HABEAS CORPUS
              CAUSE NO. CR-4936-10-B(1) IN THE 93RD DISTRICT COURT
                           FROM HIDALGO COUNTY


        Per curiam.

                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of sexual assault and

unauthorized use of a motor vehicle and sentenced to imprisonment for five years and 180 days. He

did not appeal his convictions.

        Applicant contends that he is actually innocent, his confession is illegal, he is entitled to

DNA testing, Article 11.073 of the Code of Criminal Procedure applies to his convictions, the

indictment is void, and the State engaged in misconduct.

        Because Applicant’s sentence for his unauthorized-use-of-a-vehicle conviction has
                                                                                                    2

discharged and he has not raised collateral consequences, his claims relating to this conviction are

dismissed. TEX . CODE CRIM . PROC. art. 11.07, § 3(c). Based on the trial court’s findings of fact and

conclusions of law and this Court’s independent review of the record, Applicant’s claims relating

to his sexual assault conviction are denied. Accordingly, this application is dismissed in part and

denied in part.



Filed: December 5, 2018

Do not publish